DETAILED ACTION

Response to Arguments
Applicant’s arguments with respect to claim(s) 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 28-30, 32-35, 38-40, 42-45 are objected to as being dependent upon a rejected base claim.
Claim 28 and 38 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 29-30, 32-35 depend on claim 28. Claim 39-40, 42-45 depend on claim 38.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27, 36-37 and 46  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in view of Schmidt US PG-Pub 2011/0019835.

Regarding claim 27, Liu teaches processing circuitry; and memory circuitry including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry, enable the apparatus to (Col. 4 line 46-59: digital signal processor that has memory with a program): receive at least two audio signals from a microphone array located within a sound scene (Fig. 1 & Fig. 8: gathering audio signal from mic array-704); receive at least one further audio signal associated with at least one sound source from the sound scene (Fig. 1 & Fig. 8: gathering sound-110 from the scene on an external microphone-104/702, which is send to the SSL-214); determine at least one portion of the at least two audio signals from the microphone array corresponding to the at least one further audio signal (col. 8 line 7-14: comparing the external mic signal-702 with the mic array signal-806 so see which section is similar); and determine a distance estimate to the at least one sound source based on where the at least two audio signals from the microphone array corresponding to the at least one further audio signal (col. 8 line 15-23: comparing the mic array signal-806 with external mic signal-702 to determine the distance). 
Liu failed to teach wherein determining the at least one portion comprises identifying at least one sub-band, associated with the at least one sound source, of the at least two audio signals.
However, Schmidt teaches determining the at least one portion comprises identifying at least one sub-band, associated with the at least one sound source, of the at least two audio signals ([0029]: using sub-band signals on microphones in an array to be able to determine localization of the sound source).
Liu and Schmidt are analogous art because they are both in the same field of endeavor, namely sound localization. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using sub-band is an alternate equivalent way to do sound localization as Schmidt teaches in [0029].


Regarding claim 37, Liu teaches generating at least one distance estimate to at least one sound source within a sound scene comprising the least one sound source (Abstract & Fig. 1 & Fig. 8), the method comprising: receiving at least two audio signals from a microphone array located within the sound scene (Fig. 1 & Fig. 8: gathering audio signal from mic array-704); receiving at least one further audio signal associated with the at least one sound source (Fig. 1 & Fig. 8: gathering sound-110 from the scene on an external microphone-104/702, which is send to the SSL-214); determining at least one portion of the at least two audio signals from the microphone array corresponding to the at least one further audio signal (col. 8 line 7-14: comparing the external mic signal-702 with the mic array signal-806 so see which section is similar); and determining a distance estimate to the at least one sound source based on the at least two audio signals  (col. 8 line 15-23: comparing the mic array signal-806 with external mic signal-702 to determine the distance). 
Liu failed to teach wherein determining the at least one portion comprises identifying at least one sub-band, associated with the at least one sound source, of the at least two audio signals.
However, Schmidt teaches determining the at least one portion comprises identifying at least one sub-band, associated with the at least one sound source, of the at least two audio signals ([0029]: using sub-band signals on microphones in an array to be able to determine localization of the sound source).
Liu and Schmidt are analogous art because they are both in the same field of endeavor, namely sound localization. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using sub-band is an alternate equivalent way to do sound localization as Schmidt teaches in [0029].


Regarding claim 36 and 46, Liu teaches wherein the apparatus is further configured to determine a position estimate for the at least one sound source comprising a combination of the at least one distance estimate to the at least one sound source and a direction of arrival estimate associated with the at least one sound source (Fig. 9-906: when analyzing the remote audio signal and microphone signal to determine user position, it is done since it was able to estimate the direction and distance in fig. 8).  

Claim 31 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu US Pat 9,430,931 in combination with Schmidt US PG-Pub 2011/0019835 and in view of Park US Pat 9,832,587.

	Regarding claim 31 and 41, the combination teaches determine the distance estimate based on the at least one further audio signal (Liu, Fig. 8: determining distance using signals-702 and 806).
The combination failed to teach determine the distance estimate based on the at least one further audio signal and at least one radio-based positioning system direction of arrival estimate associated with the at least one sound source.  
However, Park teaches determine the distance estimate based on an audio signal and radio-based positioning system direction of arrival estimate associated with a sound source (Col. 10 line 38-46: using microphones-42 and GPS-32B [which is radio based] to determine localization of a source).
The combination and Park are analogous art because they are both in the same field of endeavor, namely audio devices Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using different type of devices to determine location and distance is an inventor choice as Park shows that there are multiple type of devices that will provide information like gyroscope, compass, etc… Col 10. Like 38-46.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654